Title: To George Washington from Alice DeLancey Izard, 25 June 1798
From: Izard, Alice Delancey
To: Washington, George



Sir
Charleston [S.C.] 25th June 1798.

Nothing but the present situation of my family could excuse me, even to myself, for taking the liberty of writing to you. Mr Izard is still confined by his long, & melancholy illness; yet he is certainly better than he was a few months ago & we have hopes of his recovery. He is however, unable to exert himself as he wishes to do in the present arduous position of public affairs, altho’ his heart is as warm as ever in the service of his Country.
A few months ago our Son George returned to us from France. You must remember Sir, how much you interested yourself in furthering his education as an Engineer. Your recommendation procured his admission into the best military Academy in France, at Metz. I wish he had had the honor of seeing you on his return to America, I am sure you would be pleased with him. His abilities, & his improvements in his professional line are put to an early trial, for he is now under orders to fortify the harbor of Charleston. His plans are approved of, & his Father has great satisfaction in well founded hopes of his success. Whilst these works are going on, we have the mortification of finding that in the new established Corps, young men are appointed Captains, without military knowledge, whilst our Son remains a simple Lieutenant; & the reason alledged is that you had originally formed the plan for these Corps of Artillerists, & Engineers, from which the Secretary at war could not recede. There must be some misapprehension about your plan. It is impossible that anything eventually injurious to the first raised Corp of Artillerists, & Engineers could ensue from a plan of yours. We must, however, submit to the present arrangements. Our Son has too just a sense of honor to quit the service while there is an appearance of war, altho’ he may experience many disagreeable occurrences in it.

Should you Sir, be induced once more to head our Armies, will you forgive the solicitations of maternal tenderness in favor of a worthy object, & place my Son in such a point of view, as will prevent his abilities being obscured by ignorance or presumption. He wishes to see a corps of Engineers established in the United States, seperately from the other Corps. Should such an arrangement take place he would have a fair Career before him.
The various solicitudes and uneasinesses we have felt about him during his long absence from us would then have some chance of being properly rewarded. As things now are we must console ourselves with christian patience, & resignation as our only resource.
I must request the favor of you to present my best regards to Mrs Washington, & my love to Miss Custis.
Mr Izard does not know that I write to you. I am afraid to mention it to him lest he should blame my forwardness, & desire me to suppress my Letter. If it appears to you to be an improper application, be so good as to put it in the fire, & to forget that it ever was written. I am Sir with the highest respect Your most obedient Servant

A. Izard

